 

 

Case 5:19-0\/- 01547- SVK Document 1 Filed 03/25/19 Page 1 0

fl-E-]lL_ED

lN THE UN|TED STATES DlSTR|CT COURT /K&
NORTHERN D|STRICT OF CALIFORN|A \Q MAR 2 5 2019 BY\

SUSAN Y. SOONG

 

CLERK. U S D|STF\|CT CDLlFlT
NURTHERN D|STR¢CT UF CAL|FGHN[A

DMQ\L_Lg_l 5 4 7 SVK

TAMI HARR!SON,

 

 

-against-
JURY TR|AL DEMANDED
FACEBOOK, lNC., a Delaware
corporation.
Defendant.
QQMPLAINT

Plaintiff Tami l-larrison (“Harrison" or “Plaintifi") by pro se, unless counsel is assigned
thereafter iiling for the Complaint against Defendant Facebook (“Facebook" or “Defendant")

hereby alleges as follows:

Ng] L|BE OF THE ACT|QN
1. This is an action for copyright infringement under Section 501 of the Copyright Act.

This action arises out of Defendant’s unauthorized public display of copyrighted images and
video owned andlor registered by Tami Harrison. an Alabama based entrepreneur.
According|y, Harrison seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 etseq.

Ml§DlQI|Q_N_ANDLEMLE.
2. This claim arises under the CopyrightAct. 17 U.S.C. § 101 et seq., and this Court has
subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
3. This Court has personal jurisdiction over Defendant because Defendant's
business is located in California. This filing was previously filed in The Southern District
Court Of Alabama to be dismissed without prejudice to be re-t“iled in this district for the
Defendant's preference as granted by the judge in Mobile, A| with case# 18-cv-147-TM-MU.
F’|aintii°f is now in Atlanta, Georgia and willing to travel to California if needed in pursuit of

justice.

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 2 01 57

4. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

EAK[[E_$

5. Harrison is an inventor and entrepreneur in the business of inventing, selling and
aspiring to sell products, founder and President of two companies Now Care Products,
LLC and Seed Voiage .Tech Corporation having a usual place of business at 507
eooker street qune. Ai 36604. `

6. Defendant Facebook, lnc. (“Facebook") is a `Delaware corporation with its principal
place of business at 1 Hacker Way, Menlo Park, Ca|ifomia 94025. Upon information

and belief, At ail times material hereto, Facebook has owned and operated a website at

the URL: www.facebook.com (the 'Website”).

§_TAIEM§N]'_QEEA§J'§

A. Background and Plaintlff’s Ownershlp of the Photographllmages

8. Harrison is the author of the images/video and has at all times been the sole owner of
all right, title and interest in and to the images, including‘the copyright thereto.

9. The images have US Copyright numbers of: 1. Min| Reel Weed Eater Copyright# 1-
3368554769; 2. Fast Leam writing and typing app Copyright# 1-3396451021; 3. Reel Weed

. 7rimmer Copyright# 1-3514890321; 4. Handwrttlng OCR copyright# 1-3348370361; 5.

Basketball goal assembly with scissor lift oopyright# 1-2633986301.
§ENEBALALLE§A'UQN§

10. Upon information and belief, the Website features the images and video on display on

Facebook. See and

 

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 3 0157

 

The Website prominently featured the copyrighted and trademarked images. A true and
correct copies of the article is attached hereto as Exhibit B. Disp|aying these images on
Defendant's site caused damages by losing business deals by the appearance of P|aintiffs
social media account lacking traction and interest from buyers because Plaintiff couldn't
manage their content to edit or add information or gain followers by placing ads. Defendant
stated in writing that Piaintiff had a grey business account and it had to be attached to a
profile in 2015 as their site made changes to their pc|icy, see attached hereto as Exhibit C.
After time and not being able to manage the business account on November 2016 Plaintiff

demanded removal of ali content, see attached copy of article hereto as Exhibit C.

11. Facebook had consent previously when Plaintiff and staff was able to log on to their
website to manage it, but after P|aintiff was not able to manage their pages they
rescinded authorization to Facebook in writing and asked repeatedly to remove and
that Facebook did not have Plaintifi°s permission or consent to publish the images on
its Website thereafter. Upon information and belief, the Defendant is responsible for the
events described herein and are liable to P|aintiff for the damages they have incurred.

12.Socia| media is the platform companies use to engage and promote their products.
Facebook is a global online social networking service with over one billion active users
that utilize the service to stay connected with friends and family as well as allow
businesses to promote to consumers Facebook is the number one social media site
that allows companies to make their presence known to the public. Facebook regularly
and continuously does business in the State of Aiabama. in 2011, it was reported
Facebook has 2 million users in the State of Aiabama.

13.Piaintiff demanded that Facebook remove their entire timeline of all data and

 

 

. Page 4 Of 57
t 1 Fl|eo| 03/25/19
. _ 47-SVK Documen
Case 5.19-CV 015

12. Plaintiffs repeat and re-ailege each of the foregoing paragraphs, as though fully set

information as requested from Defendant.

14. The acts of Defendant complained of herein constitute infringement of Plaintiff's
copyright and rights under copyright in violation of Sections 106 and 501 of the Copyright Act,
17 U.S.C. §§ 106 and 501 .

15. Upon information and belief, the foregoing acts of infringement by Facebook have been

willful, intentional, and purposefui, in disregard of and indifference to Plaintiff's rights.

_._. `_ _.

 

 

 

 

` 7
Case 5'19-cv-01547-SVK Document 1 Fl|ed 03/25/19 Page 5 of 5

16. As a direct and proximate cause of the infringement by the Defendant of Plaintiff's
copyright and exclusive rights under copyrightl Plaintiff is entitled to damages pursuant to 17

U.S.C. § 504(b) for the infringement

17. Defendant's conduct, described above, is causing, and unless enjoined and restrained
by this Court, will continue to cause Plaintiff irreparable injury that cannot be fully

compensated by or measured in money damages Plaintiff has no adequate remedy at law.

23. As a result of the wrongful conduct of Facebook as alleged herein, Plaintiff is entitled to
recover from Facebook the damages, that she sustained and will sustain by Facebook
because of their violations of 17 U.S.C. § 1202, including attomey`s fees and costs if

applicable.

24. Defendants’ infringements of Plaintiffs’ rights each constitute a separate and distinct act of

infringement separately actionable under the CopyrightAot, 17 U.S.C. § 106.

25. A|tematively, Plaintiff may elect to recover from Facebook statutory damages pursuant
to 17 U.S.C. § 1203(0) (3) in a sum of at least $2,500 up to $25,000 for each violation of 17
U.S.C. § 1202._
ERA!EB_EQB_BELLEE
WHEREFORE, Plaintiff respectfully requests judgment as follows:
1. That Defendant Facebook be adjudged to have infringed upon Plaintist copyrights in
violation of 17 U.S.C §§ 106 and 501;

2. Plaintiff be awarded Plaintist actual damages of infringement of Plaintiff's copyrighted

images;

3. That, with regard to the Relief, Plaintiff be awarded either: a) Plaintifi’s actual damages

 

` 57
Case 5'19-cv-01547-SVK Document 1 Fl|ed 03/25/19 Page 6 of

and b) altematively. statutory damages of at least $2.500 and up to $ 25,000 for each
instance pursuant to 17 U.S.C. § 1203(0);

4. That Defendant be required to account for all losses derived by Plaintiff as a result of
its unlawful conduct including losses attributable to the infringement as will be proven
at trial. The Defendant Facebook knowingly after receiving notice to remove continued

to infringe;

5. That Plaintiff be awarded her costs, expenses and attomeys' fees if applicable
pursuant to 17 U.S.C. § 1203(b);

6. That Plaintiff be awarded pre-judgment interest; and

7. Such other and further relief as the Court may deem just and proper.

QEMANR.EQB_JLBLJEAL
Plaintiff hereby demands a trial by jury on all issues so triable in accordance with

Federal Rule of Civil Procedure 38(b).

Dated: 03/25/2019

BY.
TamiHa jon f
h 437 ’,, L(/V-]"T"

PO BOX 310303
Atlanta, GA 31131
Tel: (251) 494-8221

money5510@att.net
Pro se

Case 5:19-cv-01547-SVK Document 1 ` Filed 03/25/19 Page 7 of 57

EXH|B|T B

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 8 of 57
mm? BBBirdbdlll'lvmhm|Fmeb°¢_-,k

" 5 in E'_'S‘_ §,`_ ¥br;§:,,°_‘:e':'._;“: i_j S°'“' *'“°““°

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h__li
Forgotaooount?
ii i'
11 ii
11
Basketbail invention
.. __1___`.`,___._._1`
Homl §
Posis
Vldeos
Photos
Abou't
Likea
§ @ Baekstballlnvention § Gamesi'Tcrya
z _§_ .r\m»24.2oia- s_ ,_
WatchvideoofMovoGoelbaskeihallshooting game. Rsvdi.¢iomrynewbael¢etbellmaispomtoy
j - § gameme
7 | _a`"__..,‘._____ __,. _ …,__
5 §§ * tapeopl¢llklth|a¢ndNPBWleik>w
m
m ` ssa
9 mullanme
§ ii Gamsa.rlbys
§ ,.__ ._ _ . j
§ § wilkes
§ § , _
§ 1zzvlm " iam
n m. annum § ’§_:“T-TT_#:'TT::~;'.'%'T~.r:_'*-“ ' "."
z 6 'sukaumurnvmran ` `1 7 § §
§ l’_ - me.zois- Mw§ old
Geloutthemaxerciso,havaf\miTrymanewhvaonMoveGoei § §
§ shootingng j ? 1
§htlp:ilseedvoiagetech.oom!producte - ‘_` . , __ .F
§ ,i@ §§ @

 

See more of Baskatball invention by logging into Facebook §
Massage this Page. learn about upcoming events and more. `L

 

§ worn § §
or
§

Mpstww.MmBBkdhd|-MUMWMMH_NPHAGES_HME_HE 1!3

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 9 of 57

Basketball invention | Fecd.iook

 

     

§§§§ uh§ silm§ auguni£cm¢§ §

Send Message

 

 

 

 

 

\;;",: ,

l
Basketbali invention ,

 

LBio

common

  

 

§ z @ Baskeitholl lnvonllon
J~` i‘““°°'”`°'

umeoaiuiooenggame.umooaisahasmuaiigamemaiamwsa
'usermshoothdlffemrnposlticns.Tnme.aporsonmnpi.mhtheromoto
j manualiyorhavaitonouwmaticforitbmovanan-atopumilyoupress
=Etop. ilwllhaveasblr. modlumorfastbutlon.\llewhera:
hlt|:l:i'!seedvolagetech. corriipmducts

Move Goa\i ._..........................
canpumlywldml!

 

 

 

 

 

 

§ ; @ ? whitman invention updated their prairie puum.
' if_ : .iurieii.:ioiiz-

 

  

Bell'ialistvaddopcst.

attawa

Engliah (US)- EspMoi- Fcrluguis(Bra£l)
Francuia{Franco) Deutadi

i:i

 

Pil'imi:y `Ru'm¢- Advoriioing- Adchoiosii
Coo|dea- Mixe

Fleonk°Z°‘l'!

 

 

t mr 1

Dt

1

 

See more of Basketbali invention by logging into Facebook
Moeeege this Page, learn about upcoming events and mora.

 

WFMWWWHBBW!-MMMM?MEJ$=PAGES_“MEJNE

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 10 of 57

327/2017 Bmkdhdi mention l Facebod<

 

le| sham l sumtE_mx] j Send Hassage

 

l__.._ ___ '.'_'*i

Basketball |nvention

POS!B

 

 

 

i
Lh Con\mirt
_4 k..L___ __ _,._,` _P _____ ___ _H nj
835 Mora §

 

See more of Basketball |nvention by loggan lnto Facebook
Message this Page, team about upcoming events and mora.

l j

 

 

 

1
or i
Swup §
§

J

 

mJMWmMM-WMMMMEJJ=B\GEB_T|MME

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 11 of 57

19

'v_"
\
z § `?
' i
§ 111
\"_"_'.::...,:::H~' - f ' !;
Reel Weed §
Eater Trimmer
@weadtrimmer
l lime
Posts
theos
Photos
About
Ltkas

f

Ermltanhone

 

Passmd
j L

chot soon.\nl?

7-

 

 

%~;Tin, wmaq_j “MWW° j
F§é “ j iam§@ ' _ f

 

§ "i "e Reelweedsmr“rrimmraadedzmwpmm
;"Lr_j mamma-

ReelWiadTnm\erln‘¢amime|nmwar,farmeme||overs.Pro-omer
formtytsor‘twuasyourreetlmnmowar.umynuhsvethearaas
watemmalthatyouneetnmmcan\mad\andttmnngabyom
sdssomu'gascrebw|cmedeamrmdmkbyoumatflwishlmda
raetweadtrhvner,nowynuwn|
nlsg¢assa!\dwoedtrtmmerdoennotrunoffofgasordedzic,ltmns
ntfofyou.Youpushandgo.h‘sveryllntrt-wetghtandyounanusewim §
one hand. E_... SeeMofe

 

 

§§

ge ,

 

      
     

r'_
E\“§ westman rummel-m
: §_ _';__‘ Jumz,zms-

._4.__|

 

1 `
L l § Mmmnbau¢mlymaeimedmmmlmthemmammm §
~-“-__~--Wmi-Hamywehmdmdadqmwnq¢mwwn_

 

https://www.facebook.com/weedu'immer

 

mm "` ' ' s;.§§i]"
; § mud-magnum
§ “ Pacwemm
f _~__-_-_." ~-1
E‘ '_'~_”_n.*____'_\
:‘ hole
moves
1
Bemettr=t\naddapom_ §
§ crosses-w
f .
Fl_,_ __A 1111

§ New|nvumon|'orawaedeawfrhlnerfnr|w
people\lhotwet!'oamel.fryouownnrssltavm
unwormonynuatmuldhavelrevmodmmnu'
insigth

‘ 22ponptallmthhsnc¢22peoprsfoluwhta

 

 

 

 

 

 

  
  

 

_ ' _....._ ..... ,.._ § Ew¢tm§-»¢;m_r§;m(a}$a;-
-i¢ ~~---_~~~- '1- "m- --»-'--~--~-~~~-~+~~-- mem}~nm
.__§§°emammlwead£amrldmmer_hy.togglogi of W, m.
=- "=QH&`-_*_.'-‘ '£:.w ."‘.. -' andmore.tf --udn§thmt=m¢book

accounl. you¢can<:roate-one loses mom o£ttu's Ps pd,. mem n 2011 i

3/4!2017

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 12 of 57

j ` mnbutisiormeamarlareaameiawnrrmwarcen'tget¢o.Patent- l
1 5 pending How awesome is this? l f
f li hdleSeedvoiage£em.eomlyardiady l

   
 

 

if 73 !"_i
‘_1` §§ .! -"
51 :.! s
1' Fl' i
1 #' ' 7
iii 15 ill
z h _ * “'_';_;,.;“_; _*_ ;'_ ' --1_;;1_ “1'." i

 

Ssa more of Reel Weed star Trimmer

assaga lh|s Page, learn about upd:>nung events and ore. li you d;q‘t have a Facebook

l accoun!, you can sale one 10 see t - a of this Pa

'___._,

J.... _.~

https://www.facebook.com/weedtn'mmer

3/4/2017

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 13 of 57

L IOZ/tv/£ ddv§ug!lmpu'eq/moo’>[ooqoon_;‘MM//:sdnq

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

wamtae;;wm-mekmpeawi:duuee'cs&uo
mmsaxw€°md
'wwmmmmm&‘wawmwmmwe&mpmlu'wmm
nM'med&ammpnM;|!mmpnoKWwiuonqpuadapgi;gu
med£t‘boquo;ommmua¢°aqunuemag\mtuaw“'tpwm
_ Mwwmswuel‘wmmuw"n"luwmmo'dnwu »
_mqmmmmmm:!|m mmm'wm\m umwa wid£immbuauw=uwsm Wduo dan _
-swz'azemr 77 ?
, wdzv:ii\¢aioz'uiwwoea _ . gai
f wmle _ Mdmuwmswlb'li_”=i; ll
"_mw__'k m_*_mk;;;q;¢ _ wml_mmummir£u°wl‘umvm'mm_v_w
_________________ ________________ __________ _ wva men
wmst § , . .. .. 1___,____"_`:.______ __ ___ __ __`_ i_ __ _
_._____ ___.___,_ _____________ § ~ "'=¢- -\¢ v " `
m g { c?)@.j© ff §
g o :> y y y v v v i
' ----__-~-_g#'i‘-‘_~'~~--~-- j dev wm mvv §
walls nw _i M“m”"¢_""_\' \ d j
___ - .,.x..,..,..._,.._ -M~zmwn. _ !
»» "@ k ~ m - ` \ '
wmndvedvscpvewmvdwdm 1 j __ `s_`:£_?__ _____ _ ____ ______f._f?___ l _E
'¢ `_"i "_'__%%.,',§,;;_Hm”'m" i‘ weapuvuwou'lpeievnionpaes:rd:iu f
summoning-me ae'is£kossmsduid&vu¢$\mumalmusmamm¢le“ §
mummpuumthnmw¢&mh § _' ~ i
noleogan.ldo;umgmdaqddvum-|md : -QiUZ`Bi-Bwlr{ _
__ _ ____ _ _ _ marion
.,___ ____ _______..`v___.k_~| i _ _ _ _ . ...... .. ».‘ ge)g'-|
WEMU°S i z stood
_,_
_i HBHWPWS l lmosr~m\a luna _| =x_z_'l_ mi smch
" ‘-" _»/ ~#'-.`_,_/.o' ' md
' o o y y y v 19 v '"~"I
900 jj ` -_z¥d? MMM . ddssummpuw®
?” 37 y _! z_
a:.;?z .m az_wmqunq _ _ _ z
u s_'}i?;;.-*yasn":__ l ' "!
i
l

 

 

M-#r- M fs-M\

51 umw iOB»D_-j

-l_ up n

pumst woude

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 14 of 57

, wmcus>-L=wnd`.… "'
Franqaia¢F,-,nm).mum;m"mh(w)' m
__________

F“'=Cr'?erm~w -_

U_Mm W"o»\dchdws .
Fmboo¢<ezmr

r~_..__

 

Pnl£s

»I=:;Fm»m" '* "
i'

i_______{ ~klna18.2016-

 

h -
ttps-//W w w .facebook.co d ` gapp

-. ._,____ _ _`_"___

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 15 of 57

LIOZ/V/€ dduSugg.cmpqu/moo'z[ooqaas;'MM//:sdng

,......__.......__..__,___...._~w____

i__

"BBe¢-_c s§q;_;o a.low ass 01 auo alamo ucc noK llr.rnc>:)<:\e
>§ocqeoe:| E eAaq J,uop no.( ;| 'aJou; puu slua.»\e Bulwoodn moqe meal ‘eBe.,-_| sum eBessen

\
)|ol_>qeond o;u| Bu|BBo| £q mee-l md _;o exam nos

§ waagsewmcpalavempeawduu
__1 modme Bugmpuuqmua.mnod' uncommonqu
_; EB`ueLpthj; Hu§d&amno£‘uoad&wo\pnm\j| .'e`dbolp`nd£a§.l¥§hm " '
§ wsmndepuqmmodm ‘K)o§e;mn;opmmmuq' samusz
§ WIW¢ 'WTMPWDW\W|W"WW\HWBUHNS
§ Wmnmmmzomugm pledpadm|£;asesnum
§ mm stumm%uldh£wmmm&m=£udmmnammnbwvw
paade mci annum puc |n,q§p¢sa\umq o§, Bug§.w\ pma Bugd&.lno.(angpwd
mmasrd"!(wmwmd)d&&nd&vun&mww1wam

§ ia_”.;”..;“é_?§ !?_;§

WWW\IWBIVPW

:__1____11.1

 

 

 

 

 

 

§GZZFM”/”/”v
,_,_, F?P,.,Ef£’,
§ H,»z>;»»w § §
§ l

oath .m _a;ymg
mx»q'-wMP“-H uaw v “n'
NM_ m §§ _M

§

 

_ _ . _1__.
§ -am?. 'or.€v"r
§ claudqu mapdh wm md }.el`

 

'SMV>HDFFWmWPU¥lMHHVPW

_I_.__ _11_______1_1____ ___1_1_ 1__1_111

§ gaming am

 

 

§

    

" '4 _ _ 4 ”'__" r

 

 

mm WWW°F.;Z_‘,E f?_l*
§§q:>:a aBe§oA pms§

-amz 'ELW\°' *
emp§\d eigon nom pevepdn mm mg __'.el(

 

§§

1111_____11_

mwmoszw)msawequrwmv eww‘ mmpw

lms m

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 16 of 57

 

Fld Laan lenm

L|ke Commnnt Blm

 

 

3

1

l

MdA|ifBiEa|'r.LaoneEdnardldeoim'a|kom §
l

_I§§§§

 

l Fastme
-:,la'j JMI'ZZ 2015'

Availabde in Googla Play Store:
https:flplay,googla`oonvstorelappaldeiails.__

.
HM_

 

 

 

 

Fast learn handwriting typing
l
l
§ _ ____ 11

lea C-ommml Sbml

_ _1_____ _1_______11 1_1 _ _§

MdN\'!Bllah, LBol\eEdwmd¢HrdZd}BmlkBWe.

 

 

 

 

{_ w wm l

Massage this Page, learn about uponan events and more. lf you don'l have a Facebook
accoum, you can create one to see more ofthia Page.

§WT_

f
See more of Fast Leam by logging into Facebook l
!
1
l

 

hnps://Www.facebookcom/handwridngapp 3/4/2017

 

".-¢:'__~:,_~‘*:_:1.. _§'

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 17 of 57

EXH|BIT C

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 18 of 57

From: Facebook Global Marketing Solutions <fbadsupport@fb.com>

To: "footpedicure@yahoo.com' <footpedlcure@yahoo.com>

Sent: Monday, March 16, 2015 3:19 PM

Subject: Your Facebook Adveltising Support Request [ ref:_OUDACKQkF._SOo‘| 20th4:ref l

Hello,
Thank you for reaching out to our team. l‘m happy to assist with your account issue today.

I have reviewed your account and l can confirm that you currently have a Gray account, or what is also
referred to as a business account. Facebook is in the process of phasing out these types cf accounts, and
now requires all gray accounts to be attached to a Profile, or to be migrated to our Business Manager
tool. More information on the required migration can be found here:
https://wwwfacebook.com/help/GOO75757335493 9?sr=4&query=Business+Account&sid=0UkGRsK6

kstdSekR

I hope this information is helpful. Please let me know if you have any iiirther questions
Thank you,

Nick
Global Marketing Solutions
Facebook

-- Original Message --

Customer Question/Comment: I don‘t have a personal facebook account Why are you banning me
fi'om boosting post. 'I'his is bad business Everyone doesn‘t have a personal facebook account I'm only
on here for business So I suspect you don't want my business

Nick
Global Mnrketing Solutions
Facebook

ref`:_OGDAOKQkF`._SOGlZQtJM:ref

Nick
Global Marketing Solutions
Facebook

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 19 of 57

 

change352@yahoo.com;

ednesday. March 28, 2018 12:50 PM

   

 

--- Forwarded Message ----

From: Facebook <notlticatlon+lcjdps$-Sw_m@facebookmai|.com>
To: footpedicure@yahoo.com

Sent: l'-`riday, Febmary 27, 2015 9:29 AM

Subject: Getting back onto Facebook

facebook

Sorry you've been having uwble logging into your Facebook accomt.

 

Get back on Facebook now

 

 

 

You can also get password hap or loan hap on Facebook

If you're still havan trouble or believe this was sent by nustake, please vlslt our logln help page:
hltps://www.f'aoel:>ook_wml|'lelpllogln

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 20 of 57

From: Facebook <appeals+u1lyt6at.aeau2xu2nm@support.facebook.com>
To: nowcateproducts@yahoo.com

Sent: Fn'=day. November11. 2016 3202 PM

Subject: Re: Thank you for submitting your lD

Hi,

Thanks for your report We'|l review the information you provided and get back to you soon.

ln the meantime, you can review our Commun'rty Standards to learn more about what ls and
isn't allowed on Facebook:

h s' .faceboo. m/com un° sta ards/?ref=CR

We appreciate your patience.

View updates from your Support lnbo)c h_t_tgs:lifb.meh W8Ei8wv9f6u

Thanks,
The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 21 of 57

 

Sub]ecf: lnte|le¢fual Propel’ly R€port #269729676774164

 

From: Facebook (lp+u26yd2ty.aoaqhnsqu@support.facebook.com)

 

To: nowcereproducls@yahoo.com;

 

Date: Monday. Febn.lary 20, 2017 10:37 PM

 

Hi,

The Facebook Team received a report ti'om you. For referencc, your complaint number is
269729676774164.

Please note that this channel is only for reports of alleged infringements or violations of your legal
rights, such as copyright or trademark If you filed that type of report, no further action is necessary
However, if you contacted us through this channel about another matter, you might not receive a
response.

Ifyou're not confident that your issue concerns intellectual property n`ghts, please consult the
Intellectual Property section of our Help Center for additional information:

IP Help Center: https:/lwww.facebook.comfhelpfmtellecwal_propertyl

Note that we regularly provide your contact infonnau'on, including your name and email address, the
name of your organization or client who owns the right in question, and/or the contents of your report
to the person who posted the content you are reporting You may wish to provide a professional or
business email address for contact by users.

For' help with matters other than inli'ingement/violation of your legal rights, the links below may he
helptirl:

- Hacked or phished accounts: https://www.facebook.com/help/security

- Fake/Impostor accounts (timelines): https://www.facebook.com/help/l74210519303259/

- Abuse (including spam, hate speech and harassment):
https://www.facebook.com/help/263149623790594/

- Pages (including admin issues): https://www,facebook.com/help/pages/

~ Unauthorized photos or videos: https://www.facebook.com/help/428478523862899

- Login issues: htlps://www.facebook.com/help/login

- Help for users who have been disabled or blocked: https://www.facebook.com/help/wamings

Ifthe links above do not contain the information you’re looking for, you may want to search the Help
Center for more assistance: hdps://www.facebook.com/holp/

As a reminder, if your submission contains a report of alleged infringement/violation of your legal
rights, no further action is necessary We will look into your matter shortly.

Thanks for contacting Facebook,

htq)s://mg.mail.yahoo.com/neo/larmch?.rand==07kre2glsl7h2 3/4/2017

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 22 of 57

The Facebook Team

To be sure you're in the right place, what best describes your issue? : I found content which I believe
violates my trademark

Your name (name and surname) : Tami Harrison

Yom organization or client (if applicable) : Swd Volage Tech Corporation

Please provide a link to your organization or client's official onlinc presence :
http://seedvolagetech.com

Mailing address : PO BOX 66032

Mobile, Al 36660

Phone nmnber : 213-787-6134

Email : nowcareproducts@yahoo.com

Coniirm your email address : nowcareproducts@yahoo.com

Who owns the trademark? : My organization or client

Name of the rights owner: Seed Volage Tech Corporation

What is your tmdemark? : https://www.facebook.comlweedtrimmer

Where is your trademadr registered? : Alabama

What is your trademark registration number (if applicable)? : 366 - 976

Which categories of goods and/or services are covered by your registration? : Seed Volage Tech
Corporat:ion our other email is info@swdvolageteeh.com

prossible, please provide a link (URL) leading directly to your trademark registration : http://arc-
sos.state.al.us/cgi/corpdetail.mbr/detail?
corp=366976&page=oame&510=&type=ALL&stams=ALl&place=All&dty=

What type of content are you reportiog? : An entire Page, group, or timeline

Please provide links (URLs) leading directly to the specific content you are reporting. Pleese provide
one URL per line. : https://www.facebook.com/weedtrimmer

Please describe how you believe this content infringes your trademark : I sent this information before
and the page is still up please remove entire timeline for nowcareproducts.com reference# Cornplaint
#1154009371361394

Do you agree? : yes

Electronic signature : Tami Harrison

Did you receive this email in error’? Please let us know: https://tb.me/Zl erAvarcszQ

https://mg.mail.yahoo.com/neo/la\mch?.rand=07ln'e2glsl7h2 3/4/2017

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 23 of 57

From: Facebook <appeals+u‘| lyt681.aeau2xu2nm@support.faceboolr.com>
To: nowcareproducts@yahoo.com

Sent: Friday. November11, 2016 5:14 PM

Sub]ect: Re: Thank you for submitting your lD

Hil

Thanks for contacan us. lt looks like we couldn't contirm that you'ne the owner of this account
because you didn't provide lD with information that matches the details on this account Please
send us a photo or scan of an lD or other documents that match the info on this profile and
include:

~ Your name
- Your photo
~ Your date of birth

When you send us a photo or scan of your |D, please cover up any personal information we
don't need to confirm that you're the account owner (ex: credit card number, Sociai Security
number).

|f you don't have an |D, you can use other documents to confirm that you own this account To
team more about what documents you can send, please visit the Help Center and check out
options 2 and 3:

hhp§,'lmf§_cgboolg:commelp/159096464162185l?nef=cr

Keep in mind that once we confirm that the account belongs to youl we'll delete the photo or
scan of your ID or documents from our servers.

We apologize for any inconveniencel and hope to hear from you soon so we can help.

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 24 of 57

View updates from your Support lnbox: h@s://fb.me/‘i FWQBSIU|B|NE§U

Thanks,
Facebook
--Original Message--

From: nowca;egroducts@yahoo.co_rn

To:
Subject Thank you for submitting your ID

Email: nowcaregroducts@yahoo.com

-_End On'ginal Message---

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 25 of 57

From: Now Care <nowcareproducts@yahoo.com>
To: "notiflcation+kr4ygqbekmkn@facebookmatl.oom" <notltication+kr4ygqbelonkn@facebookmail.com>
Sent: Monday, Fabruaxy 20, 2017 10:39 PM

Subject: info
This page ls still up: MMMM please remove. Thank-you.
-- Forwarded Message -_

From: Now Care <nowcarepmducts@yahoo.com>

To: Facebook <notitication+kr4ygqbekmkn@facebookmail.com>
Sent: Wednesday, December 1. 2016 4:23 PM

Subject: Re: A Message from Facebook

l see you removed my 2 pages footpedicure and Seedvolagetech and l also want the
entire timeline removed not just those two pages, l had more pages. Please delete
everything. A lot of my images on my timeline are copyrighted as weil

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 26 of 57

From: Now Care <nowcareproducts@yahoo.com>

To: Facebook <notitication+|u'4ygqbekmkn@facebookmail.com>
Sent: Wednesday, December 7, 2016 4:15 PM

Subject: Re: A Message from Facebook

| also want the entire timeline removed not just those two pages, l had more pages. Please
remove all of them. Thank-you. ‘

 

 

From: Facebook <notitioation+kmygqbekmlm@facebookmail.com>
To: nowcereproducts@yahoo.com

Sent: Wednesday, December 7l 2016 3:53 PM

Subject: A Message from Facebook

Hello,

We removed the following content from Facebook because we received a report alleging that it
infringes or violates the rights of a third party, and/or because we have reason to believe that
you're not authorized to represent the subject matter of the content

Page: Seed Volage Tech Corpor~ation

lf you believe that this content should not have been removed from Facebook, you can contact
the complaining party directly to resolve your issues

Report #: 1154009371361394
Righis Owner: Tami Han'ison

Email: Mregmdug_s_@yahoo.com

if an agreement is reached to restore the reported content. please have the complaining party
email us with their consent and include the report number.

To keep your account in good standing; please review all materials you've posted to Facebook
and remove any remaining content that may be infringing from your account

For more information about intellectual property, please visit our Help Center.

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 27 of 57

h§QS://www.facebook.com/he!Q/3706578763383591

Thanks,

The Facebook Team

 

Case 5'19-cv-01547-SVK Document 1 Filed 03/25/19 Page 28 of 57

From: Now Care <nowcareproducts@yahoo.com>

To: "nctification+kr4ygqbekrnkn@facebookrnall.com" <notitication+kr-tygqbekmkn@facebookmall.com>
Sent: Monday, February 20, 2017 10:48 PM

Subject: Fw: info

These pages are still up please remove: httgs:/Iwww.f§cebookcom/handwritingaggl
This page ls still up: WEMJQMLMM please remove. Thank-you,

-- Forwar'ded Message --

From: Now Care <nowcareproducts@yahoo.com>

To: Facebook <notification+ln'4ygqbekmkn@facebookmail.ocm>
Sent: Wednesday, December 7, 2016 4:23 PM

Subject: Re: A Message from Facebook

l see you removed my 2 pages footpedicure and Seedvolagetech and | also want the

entire timeline removed not just those two pa , l had more pages. Please delete
everything A lot of my images on my timeline are copyrighted as well.
h s:/lwww. ce t' d e ts/

h s:l .faceboolecomlenddru mow

httgs:l/www.facebcok.convsamglesanddealsThank-you.

From: Facebook <notitication+kr4ygqbekmkn@facebookmail.com>
To: nowcareproducts@yahoo.com

Sent: Wednesday, December 7, 2016 3:53 PM

Subject: A Message from Facebook

 

Hetto,

We removed the following content from Facebook because we received a report
alleging that it infringes or violates the rights of a third party, and/or because we have
reason to believe that you're not authorized to represent the subject matter of the
cement

Page: Foot Care Pnoducts

lf you believe that this content should not have been removed from Facebook, you can
contact the complaining party directly to resolve your issue:

Report #: 1 154009371361394
Rights Owner: Tami Harrison

Email: nowcaregroducts@yahoo.com

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 29 of 57

tf an agreement is reached to restore the reported content please have the complaining
party emai| us with their consent and include the report number.

To keep your account in good standing, please review all materials you’ve posted to
Facebook and remove any remaining content that may be infringing from your account

For more information about intellectual property, please visit our Help Center:
httgs:/Mww.faceboolccomlhelg@l0657876338359/
Thanks,

The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 30 of 57

From: Facebook <ip+u1522y05.aeaqetvql4@support.facebook.com>
To: nowcareproducts@yahoo.com

Sent: Thursday, November 24. 2016 9:11 PM

Subject: intellectual Proparty Report #1 154009371361394

Hil

The Facebook Team received a report from ycu. For reference, your complaint number is
1154009371361394.

Please note that this channel is only for reports of alleged infringements or violations of your
legal rights, such as copyright or trademark lf you filed that type of report, no further action is
necessary. However, if you contacted us through this channel about another matter, you might
not receive a response

lf you're not confident that your issue concems intellectual property rights, please consult the
lnte|lectual Property section of our Help Center for additional inforrnation:

lP Help Center: h s:/Iwww.face k.comlhel intellectual /

Note that we regularly provide your contact information including your name and email address,
the name of your organization or client who owns the right in question, and/or the contents cf
your report to the person who posted the content you are reporting ¥ou may wish to provide a
professional or business email address for contact by users.

For help with matters other than infringement/violation of your legal rights, the links below may
be helpful:

- Hacked or phished accounts: gt_b_gs:/lwww.facebook.corn!helgsecurig
- Fake/lmpostor accounts (timelines): hgszMww.@cebooLcoMlg{174210519303259/

~ Abuse (including spam, hate speech and harassment):

hgh_gs:/wa.facebookcoMelBSML‘J_S_ZS?SGSL/

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 31 of 57

- Pages (including admin issues): h s://umw.facebook.comfhel es/

- Unauthorized photos or videos: mgs:lmw.mwbook,wgh£|gl428478523662699
- chin issues: hggs:/M.facebookcom/helg/lggin

- Help for users who have been disabled or blocked: httg§://Lm_v.facebookcom/helg/wamings

lf the links above do not contain the information you're looking for, you may want to search the

Help Center for more assistance: ht_tgsd/vmw.facebook.com/helg/

As a reminder, if your submission contains a report of alleged infringement/violation _of your
legal rlghts, no further action is necessary. We will look into your matter shortly.

Thanks for contacting Facebook,

The Facebook Team

 

To be sure you're in the right place, what best describes your issue? : l found content which l
believe violates my trademark and copyright

Your name (name and sumame) : Tami Han'ison

Please provide a link to your organization or client's official online presence :
htlgs;/M.faoeg§k.comlseedvol§getech

Mailing address : PO BOX 66032 Mobile, A136660
Phone number : 213-787-6134

Email : nowcaregrodu@@yahoo.oom
Conlinn your email address : nowea@grodu§@g@hoo.com

Who owns the memark? : Me

Name of the rights owner : Tami Harrison

What is your trademark? : Seed Volage Tech Corporetion
Where is your trademark registered? : Alabama

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 32 of 57

What is your trademark registration number (if applicable)? : 366 - 976

Which categories of goods and/or services are covered by your wgistration? : The name and
page contents are owned by me

lf possible, please provide a link (URL) leading directly to your trademark registration :
h§gg:/La&

scs.state.al.us/ggilco@§tail.mbr/detail'?cofpl-366976&@ge=name&fil¥&g@=ALL&Dtus=Ai_
& lace=ALL&ci -

…
What type of content are you reporting? : An entire Page, group, or timeline

Please describe how you believe this content infringes your trademark : This was my page and l
had a worker Tracy Smith making posts and keeping page updated but she no longer works
with me and l cent verify her and can use my name if l have to cr either delete lt if l Qn't log in.
Let me know. Thanks.

Do you agme? : yes
Electronic signature : Tami Harrison

Did you receive this email in error? Please let us know. h@sdffb.mal2991 aiBmeBsO

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 33 of 57

From: Facebook <ip+u1522y05.aeaqetvql4@support.facebook.com>
To: nowcareproducls@yahoo.com

Sent: Thur'sday, November 24, 2016 9:11 PM

Sub]ect: lntellectual Pmperty Report #1 154008371361 394

Hi,

The Facebook Team mceived a report from you, For reference, your complaint number is
1 154009371361394.

Please note that this chaan is only for reports of alleged infringements or violations of your
legal rights, such as copyright or trademark lf you filed that type of report no further action is
necessary. However, if you contacted us through this channel about another matter, you might
not receive a response

lf you're not confident that your issue concems intellectual property rights, please consult the
intellectual Property section of our Help Center for additional information:

lP Help Center: h@s:/M.face@kcom/helg/intellecw§| grogg/

Note that we regularly provide your contact infcnnalion, including your name and email address,
the name of your organization or client who owns the right in question, and/or the contents of
your report to the person who posted the content you are reporting You may wish to provide a
professional or business email address for contact by users.

For help with matters other than infringement/violation of your legal rights, the links below may
be helpful: '

- Hacked or phished accounts: gt_tp_s:/lwww.f§cebook.coMelgsecur_t_ty'
- Fake/lmpostor accounts (timelines): Ms:/M.§cebook.cowgnum051930325§[

- Abuse (including spam, hate speech and harassment):

_t_\;tgsJ/www,facabockcom/helBBSMSBZSMM/

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 34 of 57

~ Pages (including admin issues): hggs:lw,facebook.gm/helg/gages/

- Unauthorized photos or videos: ht_tgs://www.facebook.comlhe|Q/428478523862899

- Login issues: l_tg§://wm~v.facebookcom/helgllggin

- Help for users who have been disabled or blocked: httgs;[[gm.facebookccm¢helg/wamings

lf the links above do not contain the information you're looking for, you may want to search the

Help Center for more assistance: ht_tgsJMww.fawbookcom/helg/

As a reminder, if your submission contains a report of alleged infringement/violation of your
legal rights, no further action is necessary. We will look into your matter shortly.

Thanks for contacting Facebook.

The Facebook Team

 

To be sure you're in the right place, what best describes your issue? : l found content which l
believe violates my trademark and copyright

Your name (name and sumame) : Tami Harrison

Please provide a link to your organization or clients official onlinc presence :
h@s;l[gv_w.facebcok.com/seedvolagetech

Mailing address : PO BOX 66032 Mobile, Al 36660
Phone number : 213»787-6134

Email : nom@mduMyahm.mm
Confirm your email address : nommgmuM£mo.mm

Who owns the trademark? : Me

Name of the rights owner : Tami Harrison

What is your trademark? : Seed Volage Tech Corporation
Where is your trademark registered? :A|abama

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 35 of 57

What is your trademark registration number (if applicable)? : 366 - 976

Which categories of goods and/cr services are covered by your registration? : The name and
page contents are owned by me

lf posslbte, please provide a link (URL) leading directly to your trademark registration :

bmltau‘c
sos.state.al.usl i/co ta‘l.mbr/detail?co 76& e=name&iile=& -ALL&status=AL
L&g@ce=ALL&g_lgE

What type cf content are you reporting? : An entire Page, groupl or timeline

Please describe how you believe this content infringes your trademark : This was my page and l
had a worker Tracy Smith making posts and keeping page updated but she no longer works
with me and l cent verify her and can use my name if l have to or either delete it if l can't log in.
Let me know. Thanks.

Do you agree? : yes
Electronic signature : Tami Harrison

Did you receive this email in error? Please let us know. hggsdlw.deQQ1al8fm0cbasO

 

 

` 7
Case 5'19-cv-01547-SVK Document 1 Fr|ed 03/25/19 Page 36 015

From: Now Care <nowcareproducts@yahoo.com>

To: Facebook <ip+u1522y05.aeaqetvql?opo@support.facebook.com>
Sent: Monday, December 5, 2016 6:01 PM

Subject: Fw: Trademark Report Form

Please view the attached lD file below and reply back please.

l have been trying to get help for months now so just go ahead and remove all my pages
because l own trademarks and do not give you permission to keep up without me being able to
manage the pages.

Email: nowcareproducts@yahoo.ccm trademarks for both Now Care Producls and Seed
Volage Tech Corp

Just remove it completely all my pages/timeline because if l can't edit update the pages l do not
want them up at all and l also own trademarks for now care products this page:
facebook.cornlfootpedicure and here is that info:

h ://tmsearch.us to. ov/bin/showfield?f=doc&state=4802:l41u1t7.2 The Foot System For
Smoother Feet by Now Care Products serial #

 

86649093

 

 

 

... - _ -. ~_..~._~. t

 

Name of the rights owner. Tami Harrison

What is your trademark?: Seed Volage Tech Corpcration

Where is your trademark registered?: Alabama

What is your trademark registration number (if applicable)?: 366 - 976

Which categories of goods and/or services are covered by your registration?: The name and
page contents are owned by me

lf possible. please provide a link (URL) leading directly to your trademark registration.: ht_tg://arc-
sos.state.al.us/ etail.mbr/detail?co =366976& e=name&t'rl$& =ALL&status=AL
L&glace=ALL&Bg' -
What type of content are you reporting?: An entire Page. group, or timeline

Please describe how you believe this content infringes your trademark: This was my page and l
had a worker Tracy Smith making posts and keeping page updated but she no longer works
with me and l cant verify her and can use my name if l have to or either delete it if l can't log in.
Let me know. Thanks.

Do you agree?: yes

Electronic signature: Tami Harrison

 
 

      

l would prefer to keep them, but all l'm getting is ignored. lf you send to another team who will

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 37 of 57

--End Original Message_~~
---Enci Original Message---

 

Attachments

o id-info.jpg (79.48|(8)

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 38 of 57

2328 _Uaaph__a_ §r:uq:f
Molzts`At‘Wn 3_653€

 

 

 

 

 

 

 

 

 

 

acceuuamam:nl numnnbue 3- ucsemaevaum»n
r ‘uPDtr aECEIPT t_).fepg`
upstream american §r_.iduirr 'To'n§r._'iu_`_rcunr; true
_ 0. 00 l11._1 ‘11'.`912
QIE”§§UARHL*”&MMWMHMUWM

lll"i}lilliliir'rr"l'rl-rlti|il_lilr'ir"rrrl"z'l'lil""tl"""lillrlr

 

 

 

 

, , . go _|llot)ite _C.a`s
.:;_-. " 140 tiillt 111500`;]
ft'ii`l§n-‘i.e, Glt 303§8- 5001_
01 33010£353 3 DDDDDUI?H? 3

!_, ~l“_..;. ma t _`__/.» ~~:“"_~' "“‘_":""*"'““'"~":#"_'"* ' ‘“‘
F.
l
,,
ll
j
i

 

 

 

 

 

 

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 39 of 57

respond immediately and help please do that otherwise remove, l don't give permission to leave
up if l can't log in and manage. l will await your reply. Thank-you,

Regards,

Tami Harrison

---- Fonuanded Message -

From: Now Care <ncwcareproducts@yahoo.com>

To: Facebook <lp+u1522yo§.aeaqetvql'lcpo@support.facebook.com>
Sent: Tuesday, November 29, 2016 9:47 AM

Subject: Re: Trademark Report Fonn

What additional documents you requested? lf it is my id l have attached here & bill, if not what
documents because l didn‘t get that email from you. l wpy pasted what the other person said.
And it does violate my trademarks because l didn't give you permission to use without my '
consent if l'm not managing it l'm the rights owner and you see my id l attached you also was
taking money from my credit card for ads and that wasn't a problem to do then now don't allow
me or anyone else to log ln, why?

 

From: Facebook <ip+u1522y05.aeaqetvql7cpo@suppcrtfacebookcom>
To: nowcareprcducts@yahco.com

Sent: Mcnday, November 28, 2016 5:02 PM

Subject: Re: Trademark Report Form

Hi,

Thank you for your response lf you would like to proceed with your Page admin issue, please
provide the additional documents requested in our previous email correspondence

Wrth respect to your trademark claiml based on the information you've provided, we do not see
how the content you reported violates your intellectual property rights or other legal rights.
Specitically, it is not clear to us that you are the rights owner or are otherwise authorized to
submit this report on the rights owner's behalf. Please note that we can only process reports
from a rights owner or someone authorized to report on their behalf (e.g., lawyer, agent).

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 40 of 57

lf you believe that this content infringes your rights, please clarify your basis for claiming that the
reported content violates your legal rights. lf you believe someone else’s rights may be infringed
by content on the site, you may wish to contact them directly.

Thanks,

Da ryl '
intellectual Property Operations
Facebook

---Original Message-

All l want is either someone can help me add to the page admin so l can manage it OR just
remove it completely all my pages/timeline bemuse if l can't edit update the pages l do not want
them up at all and l also own trademarks for now care products this page:
facebookcom/footpedicure and here is that info:

h ://tmsearch.us . ov/binlshowheld?f=doc&statedao2zl41u1t7 2 The Foot System For
Smoother Feet by Now Care Products serial #

| | 86649093 |

managel Let me know thank-you. Regards,Tami Harrison

From: Facebook <ip+uj SQyoS.aeag_e_tvngtt_e@squrt.faceMkcom>
To: nowca rodu ahoo.com

Sent' Friday, November25, 2016 12:51 PM
Subject: Re: Trademark Report Fon'n

Hi,

Thank you for bringing this matter to our attention. Based on the information you have provided,
it sounds like you are trying to make an intellectual property claim, which could result in the
permanent removal cf content from Facebook lf you wish, we can continue worl<ing with you to
clarify the basis for your intellectual property claim.

However, it also appears that you are writing to us about a Page admin issue. A different team
at Facebook might be able to help you with that issue. lf you wish, we can forward your
message to that team. Please note that if we do so, we will not act on your intellectual property
claim while you are conesponding with that team.

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 41 of 57

Please clarify whether you would like to proceed with your intellectual property claim or whether
you would like ustc forward your message so that your Page admin issue can be looked at first
Either way, we'|l-be happy to follow`up,

Thanks,

Orlando
lntellectual Property Operations
Facebook

Did you receive this email in error? Please let us know Msdflb.meIZOGk_Sngj@F
--Original Message--

From: ncwcaregmu§@j@hoo.com

To: '

Subject: Trademark Report Form

To be sure you're in the right place, what best describes your issue?: l found content which l
believe violates my trademark

Your name (name and sumame): Tami Harrison
Please provide a link to your organization'or clients official online presence:

h s' cebook mls%dvol tech
Mailing address: PO BOX 66032 Mobile, Al 36660
Phone number. 213-787-6134

Email: nowoaregrodu@@j@hoo.com
Confirm your email address: ng_v@_regroduggg§j@hoo.cogg

Who owns the trademark?: Me

Name of the rights owner. Tami Harrison

What is your trademark?: Seed Volage Tech Corpcration

Where is your trademark registered?: Alabama

What is your mdemark registration number (if applicable)?: 366 - 976

Which categories of goods and/or services are covered by your registration?: The name and
page contents are owned by me

lf pcssible, please provide a link (URL) leading directly to your trademark regi tration.: hL://arc-
sos.state.al.usl i/co ----tail.mbr/detai| co' - ‘ ‘ -' = = -= -' l -‘
§ML|&Q!E

What type of content are you reporting?: An entire Page, group, or timeline

Please describe how you believe this content infringes your trademark: This was my page and l
had a worker Tracy Smith making posts and keeping page updated but she no longer works
with me and l cent verify her and can use my name if l have to or either delete it if l can't log in.
Let me know. Thanks. '

Do you agree?: yes

Electronic signature: Tami Harrison

    
 
     

  
 

c`:\: c

     

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 42 of 57

From: Facebook <eppeais+u1lyleat.aeauzxuznm@suppcrl.faceoock.com>
To: nowcareproducts@yahoo.com

Sent: Friday, November 11 , 2016 3:02 PM

Subject:-Re: Thank you for submitting your |D

Hi,

Thanks for your report We'l| review the information you provided and get back to you
soon. '

ln the meantime, you can review our Community Standards to learn more about what is
, and isn't allowed on Facebook:

httgs://www.facebook.com/communig¢standards/?EHCR

We appreciate your palience.
View updates from your Support lnbo)c mgs:I/fb.meh GDtQBEiSwVQfSu
Thanks,

The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 43 of 57

sos.statc.al.us/cgi/colpdetail.mbr/detail? .

corp=3 66976&page=name&iile=&type-=AL[&stams=ALL&place=ALL&city=

What type of content are you reporting?: An entire Page, group, o_r timeline

Please provide links (URLs) leading directly to the specific content you are reporting. Please provide

one URL per"linc.: bttps://www.facebook.com/weedu'immer '

Please describe how you believe this content infringes your trademark I sent this information before

. and the page `is still up please remove entire timeline for nowcareproducts.com reference#`Conq)laint
#1154009371361394 ~ ' '

Do you agree?: yes

Electronic signature: Tami Harrison

----End Original Message---

https://mg.mail.yaboo.com/neo/launch?.xand=O?kroZglsl?hZ 3/4/2017

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 44 of 57

 

. Subject: lnfo

 

 

 

 

From: Now Care (ncwcereproducb:@yahoo.com)
To: notiiication+kr4ygqbekrnkn@facebookmail.com;
oato: ` Monday, February 20. 2017 10:39 PM

 

 

 

This page is still up: https:l/www.facebook.comlweedtrimmer please remove. Thank-you,

_ Forwarded Message.---

From: Now Care'<ncwmreproducts@yahoo.com>

To: Facebook-<notifiwtion"l-io'¢lygqbekmkn@facebookmaii.com>
Se_nt: Wednesday, December 7, 2016 4:23 PM

Subject: Re: A Message from Facebook

l see you removed my 2 pages footpedicure and Seedvoi_agetech»and, l also want the entire
timeline removed notjust those two pages, l had more pages. Please delete everything. A
lot of my images on my timeline are copyrighted as weil.

- https:l/www.facebook.comhnventionandpatents/
https://\M~w.facebook.comlenddmgwamow
https://www.facebook.com/samplesanddealsThank-you.

 

From: Facebook <notificetion+kr4ygqbekmkn@facebookmai|.com>
To: nowcareproducts@yahoo.com

Sent: Wednesday, December 7, 2016 3:53 PM

Subject: A Message from Facebook

Heilo,

We removed the following content from Facebook because we received a report alleging
that it infringes or violates the rights of a third party, and/or because we have reason to
believe that you're not authorized to represent the subject matter of the content

Page: Foot Care Products

if you believe that this content should not have been removed from Facebook. you can
contact the complaining party directly to resolve your issue:

Report #: 1154009371361394
Rights Owner: Tami Harrison
Email: nowcareproducts@yahoo.com

if an agreement is reached to restore the reported content please have the complaining

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 45 of 57

party email us with their consentand include the report number.

To keep your account in good sianding, please review all materials you've posted to
Facebook and remove any remaining content that may be infringing from your account

For more information about intellectual property, please visit our Help Center:
hups://www.facebook.oom/help'/_3706578'76333359/

Thanks,
The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 46 of 57

 

_Subiect: Fw: into k
From: Now Care (nowcareproducts@yahoo.com)

To: notification+kr4ygqbekmkn@facebookmal|.oom_;
uaw Menqay, February 20. 2011 10:43 r=M

 

 

 

 

These pages are still up please remove: https:l/www.facebook.com/handwritingapp/

This page is still up: httpsdlwww.facebook.comlweedtrimrner please remove. Thank-you.

-- Forwarded Message --

From: Now Care <nowoareproducts@yahoo. com>

To: Facebook <notitication+io'4ygqbekmkn@facebookrnaii .com>
Sent: Wednesday, December?, 2016 423 PM

Subject: Re: A Message from Facebook

| see you removed my 2 pages footpedicure and Seedvoiagetech and | also want the entire
timeline removed not just those two pages, l had more pagec. Please delete everything. A
lot of my images on my timeline are copyrighted as weil.

https: l/www facebook. com/inventionandpatentsl
https:l/www.facebook.comlenddrugwamow
https:/Iwww.facebook.comlsamplesanddea|sThank-you.

 

From: Facebook <notification+kr4ygqbekmkn@facebookmail.com>
To: nowcareproducts@yahoo.com

Sent: Wednesday, December 7, 2016 3:53 PM

Subject: A.Message from Facebook

Hello,

We removed the following content from Facebook because we received a report alleging
that lt infringes or violates the rights of a third party, and/or because we have reason to
believe that you' re not authorized to represent the subject matter of the content.

Page: Foot Care Producls

if you believe that this content should not have been removed from Facebook. you can
contact the complaining party directly to resolve your issue:

Report #: 1 154009371361394
Rights Owner: Tami Harrison

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 47 of 57

Email: nowcareproducts@yahoo.com

if an agreement is reached to restore the reported content please have the complaining
party email us withtheir consent and include the report number.

To keep your account'in good standing, please review all materials you've posted to
Facebook and remove any remaining content that may be infringing from your account

For more information about intellectual properlyl please visit our Help Centen
https://www.facebook.oomlhelp/3706578763383591
Thanksl

The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 48 of 57

 

g Subject: Re: A Messagefrom'Fawhook
From: Now Care (nowcereproducts@yahoo.com)

 

 

To: notification+kr4ygqbekrnkn@facebookrnail.com;

 

oate: Monday. February 20. 2017 10;56 PM

 

These pages are still up please remove: https:/lwww.facebook.com/handwritingapp/

This page is still up: https:!lwww.facebook.com/weedtrimmer please remove. We own those
as_ l submitted proof before. We own trademarks/copyrights for Seed Volage Tech
Corporation and Now Care Products.

Thank-'you.

 

From: Facebook <notitication+kr4ygqbekmkn@facebookmail.com>
To: nowcareproducts@yahoo.com

Sent:` Wednesday, December 7, 2016 5:23 PM

Subject: A Message from Facebook

'Hello,

We removed the following content from Facebook because we received a report alleging
that it infringes or violates the rights of a third party, and/or because we have reason to
believe that you're not authorized to represent the subject matter of the content

Fage: Samples Ste`a|s And*Deal_s b

if you believe that this content should not have been removed from Facebook, you can
contact the'complaining party directly to resolve your issue:

Report #: 1154009371361394
Rights 0wner. Tami Harrison
Email: nowczreprcducts@yahoo.com

lf an agreement is reached to restore the reported content please have the complaining
party email us with their consent and include the report number.

To keep your account in good standing, please review all materials you've posted to
Facebook and remove any remaining content that may be infringing from your account

For more information about intellectual property, please visit our Help Center.
https:l/www.facebook.ccmlhe|p/3706578763383591

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 49 of 57

Thanks, '

.The Facebook Team

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 50 of 57

 

Alabama Secretary of State

 

 

 

 

 

 

 

Seed.Volnge Tech Corporation\
Entity ID Number 4 366 ' 976
Encicy'f'ype D°mes~d° C°rp°”d°“
_ 507 Boor<ansrREE'r
Princrpai Address Mogn£, AL 36604
. . . . sm noonan s'rREE'r
Pnnc)pal Mallms Address "- MoBu.E,AL36604
Status ll Exim

 

Place oi"Formatio; ll _ Mobile County
Fonnarion Dare l 6-27-20`16

Regiscered Agent Name || ' HARRISON, 'r'AMr

507 BOOKFR STREET '
Reg:rstered Ofi"rce Mailing Address ll MomLE’ AL 33304

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Namre of Business TO CONDUCT BUSINFSS.
caprmr Auchon'zed ll 95000`0
capital Pardrn ll
lnooxporators
lncorporator Name HARRISON, TAMI
mmsmtud,es ll ' Sgggg,_,§§§§;§§§r
Incotpol'awr Mailing Address ll sla/cm 35 66| l EME
Transact:ions
morton cane l| 7-15-2016
Mrsoeuaneous rng army ll New nancy affective 06-27-201611:17
_ Scanned Documents
massmant_€antes

 

 

 

comment care / 'rype /'Pages l 7-15-2016 cei-asme or samson 4 pgs.

 

New Search

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 51 of 57

Just go ahead and delete everything and make sure you delete our credit card information
from your system and.all of our business pages. We will use twitter instead. Permanently
delete it. Thank-you.

From: Facebook <appeals+u1lyt6at.aeau2xu2nm@support.facebook.com>
To'. nowcareproducts@yahoo.com
Sent: -Fn‘day, November11, 2016 5:14 PM
Subject: Re: Thank you for submitting your lD

Hi,

Thanks for contacting us. lt looks like we couldn't oontirm that you're the owner of this
account because you didn't provide lD with information that matches the details on this
account. Please send us a photo or scan of an lD' or other documents that match the info on
this profile and include:

- Your name
- ‘(our photo
- Your date of birth

When you send us a photo or scan of your lD, please cover up any personal information we
don't need to confirm that you're the account owner (ex: creditcerd number. Social Security
number). v `

lf you don't have an lD, you can use other documents to coniinn\that you»own this account
To learn more about what documents you can send, please visit the Help Center and check
out options 2 and 3:

https:I/www.faoebook.com/helpli 59096464162185/?ref=cr

Keep in mind that once we confirm that the account belongs to youl we'l| delete the photo or
scan of your iD or documents from our servers.

We apologize for any inconvenience, and hope to hear from you soon so we can he|p.
View updates from your Support lnbox: httpsu'ffb.me/1FWpR3lU|BlNEGU

Thanks,

Facebook

--Original Message-_-

From: nowcareproducts@yahoo.com

To:
Subject: Thank you for submitting your lD

https://mg.maiLyahoo.com/neo/launch?.rand=O?kreZglslM 3/4/2017

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 52 of 57

Email: nowcareproducts_@yahoo,.com: v

--End original Message_
---End Original Message__-

https ://mg.mail.yahoo.com/neo/'ialmch?.rand=07kre2g1sl7h2 3/'4/201 7

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 53 of 57

 

Subject: ' Re: Thank you for submitting your lD

 

From: Now Care (nowmreproducts@yahoo.com)

 

To: appeals+ut|yl€at.aeauz<uZnnxSB@support.faoebook.com;

 

Date: Saturday, November 12, 2016 7:36 PM

 

Tracy Smith was a worker/contractor that no longer works for Now Care Producls so l will
not have that information. So if l can‘t log in and take care of the pages l rather them to be
deleted or | will contact an attorney if you leave it~up without us being able to log in. Why
would we keep it up? Let me know what you are going to do. Thank-you,

From: Facebook <appea|s+u1|ytSat.aeauZXuZnnx56@support.facebook.com>
To: nowcareproducts@yahoo.com

Sent: Saturday, November 12, 2016 11:01 AM

Subject: Re: 'l'hank you for submitting your lD

Hi,

We can't help you with your request until we receive an lD or other document that we can
use to confirm that you're the owner of this account. The document should include your
name, photo and date of birth that matches the info on this pro‘iile.

Please visit the Help Center to team about the types of iDs and documents we can use to
confirm your identity:

https:/lwww.facebook.com/help/159096464162185/?ref=cr

When you have your lD or documents ready, you can reply to this email with a scanned
copy or photo of them. Please cover up any personal information we don't need to confirm
your name (ex: credit card number. Social Security number). We'il just need to see your
name, photo, and date of birth that matches the information on your protile.

View updates from your Support lnbox: https:l/t’o.me/ZbBVWjKtt?pcKOS
Thanks,

Jesse

Communlty Operations

Facebook

---Original Message-

From: lNow Care (nowcareproducts@yahoo.com)

To: Facebook
Subject: Re: Thank you for submitting your lD

https://mg.mail.yahoo.com/neo/launch?.rand=07kre2g1sl7h2 3/4/2017

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 54 of 57

EleBiT:D » 4

 

 

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 55 of 57

» Amanda Carmichael <amanda@startengine.corn> - 07/27/ 16 at 1-2:53 PM
To

~ support@seedvolagetech.com Hide

CC

' Aimee Savran

Hi Tami,
Thank you for submitting your campaign for consideration on StartEngine. StartEngine has determined
that we will not be moving forward with Seed Volage Tech at this time.

There are several objective criteria StartEngine evaluates in our green-light process, and ultimately
each item needs to be met. Right now, we believe Seed Volage Tech should improve their social
community size

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 56 of 57

¢ What's Ncw

~ Discover fnvestments
Raise Capital
Luunch an ICO

NEW

Start Engi'rie helps companies crowdfuud and raise money

§o My Company

le My lnvestments

lMy TradesAccount

- Sign in

|.._. j

No results for

11 "

View all investments

 
 
  

} PLAY VlDEO

StaitEngine
Your chance to fund the future
Large OPO

West Hollywocd, CA

Finencial Serviees

Acceptjng lntcmal.iunal luthth

StartEngine

Your chance to fund the future

Case 5:19-cv-01547-SVK Document 1 Filed 03/25/19 Page 57 of 57

Large OPO

West Hollywood, CA

Financial Services

Accepting International Investment

2,980

Iuvestors

$4,006,530.00

Raiscd of $500 - $5M goal

Overview Team Uprlates Comments Sliare

https://www.startengine.com/

